Title: To James Madison from Creed Taylor, 21 December 1822
From: Taylor, Creed
To: Madison, James


                
                    Dear Sir,
                    Needham 21st. decr. 1822.
                
                Will you permit me to avail myself of the return of Mr. Stringfellow, to his friends in the county of Culpeper, to submit to your consideration, a copy of the journal of the law-school, to enable you to form, a more correct opinion of the merits of that institution: and, to ask, if you please, at your liesure, your opinion in relation to it: and, be assured, that in asking this, I am most sensibly alive, to all the apprehensions, so natural to the author of every new institution. But still, from the confidence, which I hold, in your justice and wisdom, I have prevailed upon myself thus far, to trespass, upon your time. Allow me to say, as I could not attend to the operations of the press, more errors, than my own, are to be found in the work. They will not escape your eye; nor is any other apology necessary. I submit with great deference, to your consideration; not from your practical; but general knowledge of our laws; whether it might not be regarded, as some improvement to our country, if our professional gentlemen, were to

conform, in their professional duties, to one uniform system of precedents, even such, as are to be found, in the humble pretentions of the journal of the law-school, if no better can be had, than to go on, as at present, without any system at all.
                Allow me also to add, that I have not forgotten, your very friendly & polite invitation, at the Rock fish gap, to visit you, and my promise to do it. This visit, I have not, as yet, had in my power to make; but, I anticipate it, with pleasure: and, I will, before very long, make it.
                Permit me, if you please, to present to Payne, (who was with us at the gap) through you, my best respects: and, for yourself accept, the very high considerations of your most obedient Servant
                
                    Creed Taylor
                
                
                    N.B. I should be much gratified, if my efforts to be useful, shall meet Mr. Madison’s approbation, to be at liberty, to make it known, or not, as occasion may require. January & february I shall be in Richmond.
                    
                        C.T.
                    
                
                
                    Excuse the erasements, as I have no one to copy for me, and the stage can not wait.
                    
                        C.T.
                    
                
            